NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         AUG 5 2021
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SHARMA CONANT,                                  No.    20-35699

                Plaintiff-Appellant,            D.C. No. 4:19-cv-05225-EFS

 v.
                                                MEMORANDUM*
KILOLO KIJAKAZI, Acting Commissioner
of Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Eastern District of Washington
                    Edward F. Shea, District Judge, Presiding

                            Submitted August 3, 2021**
                               Anchorage, Alaska

Before: WARDLAW, MILLER, and BADE, Circuit Judges.

      Sharma Conant appeals the district court’s order affirming the

Administrative Law Judge’s (ALJ) decision denying Conant’s application for

disability insurance benefits under Title II of the Social Security Act, 42 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 423. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review the district

court’s order de novo and the agency’s decision for substantial evidence and legal

error. Garrison v. Colvin, 759 F.3d 995, 1009–10 (9th Cir. 2014). “If the evidence

can support either affirming or reversing the ALJ’s conclusion, we may not

substitute our judgment for that of the ALJ.” Robbins v. Soc. Sec. Admin., 466

F.3d 880, 882 (9th Cir. 2006). We affirm.

1.    Conant asserts that the ALJ erred in concluding that she was required to

deny Conant’s claim at step one of the sequential evaluation process because

although the record reflected that Conant had engaged in substantial gainful

activity within twelve months of her alleged disability onset date, it also included

evidence that Conant did not engage in substantial gainful activity after January 1,

2016. See Barnhart v. Walton, 535 U.S. 212, 217–22 (2002) (upholding the

agency’s interpretation that under 42 U.S.C. § 423(d)(1)(A), the inability to engage

in substantial gainful activity must last, or be expected to last, at least twelve

months). If the ALJ erred at step one, it was harmless because the ALJ did not

deny Conant’s claim based solely on her step one finding but considered the

remaining steps in the sequential evaluation process and then found Conant not

disabled.1 Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008) (“[T]he



      1
       Conant alleges that she amended the disability onset date, but the record
does not support that assertion.

                                            2
court will not reverse an ALJ’s decision for harmless error, which exists when it is

clear from the record that the ALJ’s error was inconsequential to the ultimate

nondisability determination.” (citation and internal quotation marks omitted)).

2.    The ALJ made the necessary step three findings in this case. The ALJ

considered listing 14.09(D) and several other listings, made specific findings, and

cited to the record. See SSR 12-2p, 2012 WL 3104869, at *6 (July 25, 2012)

(explaining that fibromyalgia “cannot meet a listing . . . because [it] is not a listed

impairment” and directing the agency to consider whether it “medically equals a

listing (for example, listing 14.09D),” or a listing in combination with another

impairment); Lewis v. Apfel, 236 F.3d 503, 513 (9th Cir. 2001) (explaining that

“Marcia [v. Sullivan, 900 F.2d 172 (9th Cir. 1990)] simply requires an ALJ to

discuss and evaluate the evidence that supports his or her conclusion; it does not

specify that the ALJ must do so under” any particular heading). Conant has not

met her burden of establishing that her impairments, either alone or in

combination, meet or equal a listing. See Burch v. Barnhart, 400 F.3d 676, 683

(9th Cir. 2005) (explaining the claimant’s burden at step three).

      Additionally, after the ALJ found the record inadequate, she ordered

consultative examinations, and did not err by failing to further develop the record.

Mayes v. Massanari, 276 F.3d 453, 459–60 (9th Cir. 2001) (“An ALJ’s duty to

develop the record further is triggered only when there is ambiguous evidence or


                                           3
when the record is inadequate to allow for proper evaluation of the evidence.”).

3.    The ALJ gave clear and convincing reasons supported by substantial

evidence for discounting Conant’s symptom testimony. See Lingenfelter v. Astrue,

504 F.3d 1028, 1035–36 (9th Cir. 2007) (setting forth the standard). The ALJ

reasonably relied on the evidence of Conant’s improvement with medication, and

her failure to follow her prescribed treatment plan, to find Conant’s symptom

allegations not entirely credible. These are specific, clear and convincing reasons

to discount her symptom testimony. Tommasetti, 533 F.3d at 1039–40 (stating that

ALJ may discredit symptom testimony where there is evidence of improvement

with treatment); Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989) (explaining that

“an unexplained, or inadequately explained, failure to seek treatment or follow a

prescribed course of treatment” may be a sufficient reason to discredit a claimant’s

symptom testimony).

      While there is evidence that might have supported contrary findings,

substantial evidence supports the ALJ’s conclusions. Ford v. Saul, 950 F.3d 1141,

1154 (9th Cir. 2020) (“If the evidence ‘is susceptible to more than one rational

interpretation, it is the ALJ’s conclusion that must be upheld.’” (citation omitted));

see also Crane v. Shalala, 76 F.3d 251, 254 (9th Cir. 1996) (“Although the

findings upon which this determination was based were not as extensive as they

might have been, they sufficed to show that the ALJ did not arbitrarily reject [the


                                          4
claimant’s] testimony.”).

4.    The ALJ gave germane reasons for discounting the lay statement that the

ALJ described as “essentially mirror[ing]” Conant’s symptom testimony. See

Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 694 (9th Cir. 2009).

5.    The ALJ did not err in relying on the opinion of examining physician

Dr. Opara. While some aspects of Dr. Opara’s opinion lacked clarity, “the ALJ is

the final arbiter with respect to resolving ambiguities in the medical evidence.”

Tommasetti, 533 F.3d at 1041.

6.    Finally, the ALJ’s hypothetical question to the vocational expert accounted

for all the limitations that the ALJ found supported by substantial evidence in the

record. See Magallanes v. Bowen, 881 F.2d 747, 756–57 (9th Cir. 1989) (holding

that a proper hypothetical need only include those restrictions that are supported by

substantial evidence). Thus, the ALJ properly relied on the vocational expert’s

testimony in response to that hypothetical.

      AFFIRMED.




                                          5